DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 13-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species. Election was made without traverse in the reply filed on 29 December 2021.

Claims 8-12 are allowable. The restriction requirement between inventions and species , as set forth in the Office action mailed on 3 November 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3 November 2021 is partially withdrawn.  Claim 13, directed to Species E is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-7 and 14-20, directed to non-elected inventions remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chao-Chang David Pai (Reg. #51,195) on 10 February 2022.

The application has been amended as follows: 

IN THE CLAIMS:

Claims 1-7 and 14-20 are canceled.

Claim 8 has been amended as follows:
8. (Currently Amended) An industrial ceiling fan structure, comprising a hanger, a motor main unit of an external rotor motor type mounted to said hanger, said motor main unit comprising a rotatable outer casing, and a plurality of blades, each of said plurality of blades having one end thereof affixed to said rotatable outer casing of said motor main unit, wherein said motor main unit comprises:
said rotatable outer casing comprising a shell top, a peripheral wall extended around said shell top and a fixed shaft located at the center of said shell top, said rotatable outer casing being rotatable on said fixed shaft; and
an outer rotor comprising an outer race affixed to an inner surface of said peripheral wall of said rotatable outer casing, an inner race affixed to an inner surface of said outer race, a magnetic seal ring 

Claim 9 has been amended as follows:
9. (Currently Amended) The industrial ceiling fan structure as claimed in claim 8, wherein said outer rotor further comprises a magnet spacer ring circumferentially coupled to an inner surface of said magnetic seal ring, said magnet spacer ring comprising a plurality of annularly arranged receiving holes; and said permanent magnets are respectively fixedly mounted in said plurality of annularly arranged receiving holes of said magnet spacer ring between said outer race and said inner race.

Claim 10 has been amended as follows:
10. (Currently Amended) The industrial ceiling fan structure as claimed in claim 9, wherein said magnet spacer ring is formed of a plurality of curved spacers connected together, each of said plurality of curved spacers being provided with [[one]] a respective one of said plurality of annularly arranged receiving holes.

The above changes to the claims have been made to cancel previously withdrawn claims that do not include all allowable claim limitations from the elected invention, and to correct various minor informalities in the pending claims, thereby, placing the application in conditions for allowance.

Allowable Subject Matter
Claims 8-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
The following claim limitations were not found in the prior art:
an industrial ceiling fan structure, comprising a hanger, a motor main unit of an external rotor motor type mounted to said hanger, said motor main unit comprising a rotatable outer casing, and a plurality of blades, each said blade having one end thereof affixed to said outer casing of said motor main unit, wherein said motor main unit comprises: said outer casing comprising a shell top, a peripheral wall extended around said shell top and a fixed shaft located at the center of said shell top, said outer casing being rotatable on said fixed shaft; and an outer rotor comprising an outer race affixed to an inner surface of said peripheral wall of said outer casing, an inner race affixed to an inner surface of said outer race, a magnetic seal ring circumferentially mounted between said outer race and said inner race and a plurality of permanent magnets wrapped between said outer race and said inner race;
a relevant prior art reference (Sasaguri et al – US 20200251964 A1) discloses a ceiling fan (Fig.1/2) including a motor main unit (Fig.2) with a rotatable outer casing (Fig.2, 309), an outer race (Fig.2/3, 12), a magnet spacer ring (Fig.2/3, 11) and a plurality of magnets (Fig.2/3, 13), however is missing an inner race and a magnetic seal ring configured as claimed;
another relevant prior art reference (Yang et al – US 20100109465 A1) discloses a ceiling fan (Fig.4/5) including a motor main unit (Fig.4/5) with a rotatable outer casing (Fig.5, 71/72), an inner race (Fig.5, 331), a magnet spacer ring (Fig.5, 332 + legs creating spaces 333) and a plurality of magnets (Fig.5, 34), however is missing an outer race and a magnetic seal ring configured as claimed;
another relevant prior art reference (Chen et al – US 10,931,156 B2) discloses a fan (Fig.8) including a motor main unit (Fig.8) with a rotatable outer casing (Fig.8, 2), an outer race (Fig.8, 14a), a magnet spacer ring (Fig.8, 16a/b) and a plurality of magnets (Fig.8, 12a), however is missing an inner race and a magnetic seal ring configured as claimed;
another relevant prior art reference (Matsuda et al – US 20130026877 A1) discloses a motor main unit (Fig.1) with a rotatable outer casing (Fig.1, 2), an inner race (Fig.1, 5), and a plurality of magnets (Fig.1, 4), however is missing an outer race, and a magnetic seal ring configured as claimed;
no other relevant prior art reference that would anticipate the claimed invention or that could be combined to establish a prima facie case of obviousness in view of the cited prior art above was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JUAN G FLORES/Primary Examiner, Art Unit 3745